Case 18-00762-SMT        Doc 47    Filed 06/26/19 Entered 06/26/19 09:57:14          Desc Main
                                  Document      Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

IN RE:

JUSTINE ANGELIQUE WALDEN                           Chapter 13
                                                   Case No. 18-00762-SMT
              Debtor

M&T BANK

              Movant

v.

JUSTINE ANGELIQUE WALDEN
54 DIXWELL AVENUE
NEW HAVEN, CT 06511
         (Debtor)

NANCY SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
          (Trustee)

              Respondents
                    MOTION FOR RELIEF FROM AUTOMATIC STAY

         M&T Bank (“Movant”) by undersigned counsel, respectfully moves this Honorable

Court to terminate the Automatic Stay as to the real property located at 118 15th Street NE,

Washington, DC 20002 (“Property”), and, as grounds therefore, states as follows.

         1.     This proceeding seeking relief under 11 U.S.C. § 362(d) is a contested matter

within the meaning of Fed. R. Bankr. P. 4001 and 9014, and this court has jurisdiction over this

matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).
Case 18-00762-SMT        Doc 47    Filed 06/26/19 Entered 06/26/19 09:57:14            Desc Main
                                  Document      Page 2 of 4



       2.      On November 29, 2018, the above named Debtor, Justine Angelique Walden

(“Debtor”), filed in this court a Petition under Chapter 13 of the United States Bankruptcy Code.

Nancy Spencer Grigsby (the “Trustee”) was appointed Chapter 13 trustee.

       3.      On or about August 27, 2007, Justine Angelique Walden executed and delivered

to Bank of America, N.A. a promissory note (the “Note”) in the amount of FOUR HUNDRED

FIFTEEN THOUSAND DOLLARS AND NO CENTS ($415,000.00), plus interest at the fixed

rate of 6.250% per annum, to be paid over thirty (30) years. A copy of the Note is attached hereto

as Exhibit A and incorporated herein.

       4.      To secure the repayment of the sums due under the Note, Justine Angelique

Walden executed and delivered to Bank of America, N.A. a Deed of Trust dated August 27,

2007, encumbering the real property (“Property”) described as:




which has the address of 118 15th Street NE, Washington, DC 20002. A Copy of the Deed of

Trust is attached as Exhibit B and incorporated herein.

       5.      The Note and Deed of Trust were later transferred to Movant and Movant is the

current holder of the Note and Deed of Trust. A copy of the Assignment is attached as Exhibit

C and incorporated herein.

       6.      The Debtor agreed to a permanent modification of the loan described above. The

loan modification is attached as Exhibit D and incorporated herein.
Case 18-00762-SMT         Doc 47      Filed 06/26/19 Entered 06/26/19 09:57:14           Desc Main
                                     Document      Page 3 of 4



         7.    As of May 10, 2019, the Debtor owes an unpaid principal balance of $393,451.14

under the Note, plus additional accruing interest, late charges, attorneys’ fees and costs.

         8.    As of May 10, 2019, the Debtor is post-petition due for December 1, 2018, which

includes the following missed payments:

 Number of             From                    To            Payment Amount         Total Due
  Missed
 Payments
     6            December 1, 2018        May 1, 2019                 $1,652.60       $9,915.60

                                                                      Suspense:         ($0.00)

                                                      Total Payments Past Due         $9,915.60



         9.    The value of the property is $778,804.00, according to the Debtor's Schedule "A".

         10.   The Debtor is in default under the Note.

         11.   The Debtor has not and cannot offer Movant adequate protection of its interest in

the Property, and Movant avers it is not adequately protected.

         12.   That the Debtor’s account delinquency constitute cause for relief from the

automatic stay.

         WHEREFORE, M&T Bank prays that this Court issue an order terminating or modifying

the Automatic Stay under 11 U.S.C. § 362, as to the property located at 118 15th Street NE,

Washington, DC 20002, and granting the following:

         a.    Relief from the Automatic Stay allowing Movant to proceed under applicable

non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the

Property and/or allowing Movant, through its agents, servicers and representatives to contact

Debtor and/or Debtor's counsel for the purpose of engaging in discussions and consideration for

possible loss mitigation options, solutions and/or resolutions with regard to the underlying
Case 18-00762-SMT          Doc 47    Filed 06/26/19 Entered 06/26/19 09:57:14        Desc Main
                                    Document      Page 4 of 4



mortgage and note, including, but not limited to loan modification, deed in lieu or other loss

mitigation alternatives.

       b.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       c.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       d.      That it be exempted from further compliance with Fed. R. Bankr. P. 3002.1 in the

instant bankruptcy case.


Date: __June 26, 2019_________

                                             Respectfully submitted,

                                              /s/ Kathryn Smits
                                             Kathryn Smits, Bar #1024055
                                             Orlans PC
                                             PO Box 2548
                                             Leesburg, VA 20177
                                             (703)777-7101
                                             Attorneys for M&T Bank
                                             ksmits@orlans.com
